DETAILED ACTION
Response to Amendment
This final office action regarding application 16/937,523 filed July 23, 2020, is in response to the applicants arguments and amendments filed August 5, 2022. Claims 1, 12, and 20 have been amended. Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicants arguments and amendments have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed May 5, 2022. Applicants amendments to the claims have been deemed sufficient to overcome the previous 35 USC 112b rejection through the inclusion of “including”, therefore the rejections are withdrawn.  However, applicants amendments have not been deemed sufficient to overcome the previous 35 USC 101 and 35 USC 103 rejections, therefore the rejections are maintained. Additionally applicants arguments have been fully considered but are not persuasive for the reasons seen below. 

On pages 7-8 the applicant argues “Claims 1 and 20 are amended to recite a step or functionality executed by a "processor" which is a physical hardware component. Claim 12 is amended to recite a step or functionality executed by an "onboard vehicle computer" which is a physical hardware component. Claims 1, 12, and 20 are therefore no longer abstract since they recite physical hardware components. Claims 2-11 and 13-19 incorporate the limitations of claims 1 and 12, respectively, and so, these claims are also no longer abstract for at least the same reasons as their base claims. The examiner is therefore requested to withdraw the § 101 rejections of claims 1-20.”, the examiner respectfully disagrees. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

On page 8 the applicant argues “The cited portions of the cited references do not disclose or suggest, among other things, "wherein the set of sensor rich vehicles and the legacy vehicle are connected vehicles" as recited by claim 1. The cited portions of the cited references also do not disclose or suggest "a first wireless message that includes legacy location data that describes a geographic location of a legacy vehicle" as recited by claim 1. The cited portions of the cited references further do not disclose or suggest "transmitting, as fulfillment of the location data correction service by the operation center, a second wireless message to the legacy vehicle, wherein the second wireless message includes the correction data so that the legacy vehicle receives a benefit including correcting the legacy location data to minimize the variance" as recited by claim 1.”, the examiner respectfully disagrees. Jain teaches a system that connects sensor-rich vehicles to legacy vehicles using an edge device and mobile devices, this can also be seen in figure 1 (Paragraph [0017], “The sensor-rich car may construct a set of visual fingerprints of each of the cars in its vicinity and may provide the set of visual fingerprints to an edge device communicably coupled to the sensor-rich car. The edge device may also receive position information and information about a legacy car from a mobile device communicably connected to the edge device.”). Jain further teaches a first message received by the operations center/edge device that includes a location of a legacy vehicle (Paragraph [0018], "For example, the technical solution may receive, by a physical processor of an edge computing device, position data for a legacy car and information about a make and model of the legacy car."). Jain also teaches transmitting a second message to the legacy vehicle including correction data (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car"). 

On page 9 the applicant argues “On page 14 of the OA the examiner states that Jain's Figure 1 discloses "wherein the set of sensor rich vehicles and the legacy vehicle are connected vehicles" as recited by claim 1. Respectfully, this is incorrect. Jain's Figure 1 clearly shows that the vehicles in Jain are dependent on a mobile device for wireless communication capability, and as such, they are not connected vehicles. For example, paragraph [0035] in Jain discloses that "the mobile device (mobile device 102N) may provide information (e.g., position information and car information) associated with a single legacy car (e.g., legacy car 103N) to the edge device 100." Jain's paragraph [0023] further makes clear that the legacy cars, if not also the sensor rich cars in Jain, are dependent on the mobile devices 102 for both wireless communication capability and determination of sensor data for the legacy car. Accordingly, Jain does not disclose or suggest, among other things, "wherein the set of sensor rich vehicles and the legacy vehicle are connected vehicles" as recited by claim 1. The cited portions of Altintas does not remedy this deficiency in Jain. Claim 1 is patentable over the cited references for at least this reason. Moreover, this deficiency in Jain renders Altintas and Jain technically incapable of combination since paragraph [0023] in Jain make it clear that the technology Jain only works with vehicles that are dependent on mobile devices (e.g., cell phones) for connectivity. “, the examiner respectfully disagrees. The specification of the instant application states that “As used herein, the term "vehicle" includes a connected vehicle that includes a communication unit and is operable to send and receive V2X communications via a wireless network (e.g., the network 105 depicted in Figure 1).” in paragraph [0018]. Jain teaches that each onboard mobile device is specifically associated with a single legacy vehicle (Paragraph [0035], “The mobile device (e.g., mobile device 102N) may provide information (e.g., position information and car information) associated with a single legacy car (e.g., legacy car 103N) to the edge device 100.”), the examiner here is interpreting the mobile device of Jain as analogous to a communication unit as it is operable to send and receive V2X communications via a wireless network. Therefore the mobile device of Jain is performing the same function as a communication unit as defined by the instant application for the single legacy vehicle that the mobile device is onboard. 

On pages 9-10 the applicant argues “Claim 1 is patentable over the cited references for additional reasons. For example, the cited portions of the cited references do not disclose or suggest "a first wireless message that includes legacy location data that describes a geographic location of a legacy vehicle" as recited by claim 1. On page 14 of the OA the examiner states that these limitations of claim 1 are disclosed by Jain's paragraph [0018]. This portion of Jain describes "For example, the technical solution may receive, by a physical processor of an edge computing device, position data for a legacy car and information about a make and model of the legacy car." However, this portion of Jain does not disclose or suggest a wireless message. Indeed, it would make no sense for a "physical processor" as disclosed by Jain to receive a wireless message instead of a wired message. Jain therefore does not disclose or suggest "a first wireless message that includes legacy location data that describes a geographic location of a legacy vehicle" as recited by claim 1. The cited portions of Altintas do not remedy this deficiency in Jain and claim 1 is patentable over the cited references for this additional reason.”, the examiner respectfully disagrees. Jain teaches that a legacy vehicle equipped with a mobile device transmits location data to a remote edge device (Paragraph [0017], “The sensor-rich car may construct a set of visual fingerprints of each of the cars in its vicinity and may provide the set of visual fingerprints to an edge device communicably coupled to the sensor-rich car. The edge device may also receive position information and information about a legacy car from a mobile device communicably connected to the edge device.”) (Paragraph [0019], “Each edge device 100 may communicate to and/or receive data from the sensor-rich cars (e.g., sensor-rich cars 101A, 101B, . . . , 101N), the mobile devices (e.g., mobile devices 102A, 102B, . . . , 102N), the cloud server 50, and/or other components in a network.”), considering this edge device is communicably coupled to multiple vehicles and mobile devices, the examiner is interpreting the message from the mobile device associated with a legacy vehicle to the edge device as being wireless. 

On page 10 the applicant argues “Claim 1 is patentable over the cited references for yet another example reason. The cited portions of the cited references do not disclose or suggest "transmitting, as fulfillment of the location data correction service by the operation center, a second wireless message to the legacy vehicle, wherein the second wireless message includes the correction data so that the legacy vehicle receives a benefit including correcting the legacy location data to minimize the variance" as recited by claim 1. On page 16 of the OA the examiner states that Jain's step 530 of the method depicted in Figure 3 discloses similar limitations. This portion of Jain's Figure 3 states "provide the updated position for the legacy car." However, as previously discussed, the legacy car in Jain has no ability to send and receive wireless messages and is dependent on a mobile device for this functionality. Jain's step 530 at most describes the provision of updated position information for a legacy car to some endpoint. Jain's step 530 does not disclose or suggest which endpoint receives this provision of updated position information for the legacy car. Whichever endpoint it is, it cannot be the legacy car itself that receives this provision since the legacy car has no ability to send or receive wireless messages (see, e.g., Jain's paragraph [0023]). Accordingly, the cited portions of Jain do not disclose or suggest "transmitting, as fulfillment of the location data correction service by the operation center, a second wireless message to the legacy vehicle, wherein the second wireless message includes the correction data so that the legacy vehicle receives a benefit including-correcting the legacy location data to minimize the variance" as recited by claim 1. The cited portions of Altintas do not remedy this deficiency in Jain and claim 1 is patentable over the cited references for this additional reason.”, the examiner respectfully disagrees. The specification of the instant application states that “As used herein, the term "vehicle" includes a connected vehicle that includes a communication unit and is operable to send and receive V2X communications via a wireless network (e.g., the network 105 depicted in Figure 1).” in paragraph [0018]. Jain teaches that each onboard mobile device is specifically associated with a single legacy vehicle (Paragraph [0035], “The mobile device (e.g., mobile device 102N) may provide information (e.g., position information and car information) associated with a single legacy car (e.g., legacy car 103N) to the edge device 100.”), the examiner here is interpreting the mobile device of Jain as analogous to a communication unit as it is operable to send and receive V2X communications via a wireless network. Therefore the mobile device of Jain is performing the same function as a communication unit as defined by the instant application for the single legacy vehicle that the mobile device is onboard. So by providing the updated position information to the mobile device that is associated with the single legacy car, the system is effectively providing the information to the legacy vehicle.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is an method claim comprising the steps of receiving messages, record data, and determine a correction. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
Claim 1 recites the abstract concept of receiving data, recording additional data, comparing the data to determine a correction and transmitting that correction. This abstract idea is described in at least claims 1, 12, and 20 “determining correction data that describes a variance” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining correction data that describes a variance”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed operations center). That is, other than reciting “by a processor … by the operation center”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor …by an operation center” language, “determining correction data that describes a variance” in the context of this claim encompasses the user mentally determining a difference between two sets of location data so as to determine a correction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “receiving … a first wireless message”, “causing a rich sensor set … to record sensor data”, and “transmitting … a second wireless message”. Here the steps of receiving, transmitting, and recording sensor data are considered to be insignificant extra solution activity in the form of data gather and output (See MPEP 2106.05(g)). Additionally the computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by a processor … an operation center” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the extra steps in the claims directed to “ receiving … record sensor data … transmitting” are considered to be mere extra solution activity. Claim 1 is not patent eligible. 

	

Regarding dependent claims 2-11
Under Step 1:
Claims 2-11 are to a method comprising the steps of “controls when vehicles join and leave” (Claim 5), “manages how the set of sensor rich vehicles contribute computing power” (Claim 6), “controls which vehicles are eligible to join” (Claim 7), and “determination of which vehicle … is the operation center” (Claim 9), (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-11 depend on claim 1 and recite the limitations of “controls when vehicles join and leave” (Claim 5), “manages how the set of sensor rich vehicles contribute computing power” (Claim 6), “controls which vehicles are eligible to join” (Claim 7), and “determination of which vehicle … is the operation center” (Claim 9), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-11 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-11 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-11 are not patent eligible.

Regarding claim 12, claim 12 is apparatus claim comprising an onboard vehicle computer. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
Claim 12 recites the abstract concept of receiving data, recording additional data, comparing the data to determine a correction and transmitting that correction. This abstract idea is described in at least claims 1, 12, and 20 “determining correction data that describes a variance” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining correction data that describes a variance”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed operations center). That is, other than reciting “onboard vehicle computer … by the operation center”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “onboard vehicle computer … by an operation center” language, “determining correction data that describes a variance” in the context of this claim encompasses the user mentally determining a difference between two sets of location data so as to determine a correction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “receiving … a first wireless message”, “causing a rich sensor set … to record sensor data”, and “transmitting … a second wireless message”. Here the steps of receiving, transmitting, and recording sensor data are considered to be insignificant extra solution activity in the form of data gather and output (See MPEP 2106.05(g)). Additionally the computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “onboard vehicle computer … an operation center” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the extra steps in the claims directed to “ receiving … record sensor data … transmitting” are considered to be mere extra solution activity. Claim 12 is not patent eligible. 

Regarding dependent claims 13-19
Under Step 1:
Claims 13-19 are to a method comprising the steps of “controls when vehicles join and leave” (Claim 16), “manages how the set of sensor rich vehicles contribute computing power” (Claim 17), “controls which vehicles are eligible to join” (Claim 18), (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 13-19 depend on claim 1 and recite the limitations of “controls when vehicles join and leave” (Claim 16), “manages how the set of sensor rich vehicles contribute computing power” (Claim 17), “controls which vehicles are eligible to join” (Claim 18), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 13-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 13-19 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 13-19 are not patent eligible.

Regarding claim 20, claim 20 is an apparatus claim comprising a process and a memory. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
Claim 20 recites the abstract concept of receiving data, recording additional data, comparing the data to determine a correction and transmitting that correction. This abstract idea is described in at least claims 1, 12, and 20 “determining correction data that describes a variance” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “determining correction data that describes a variance”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed processor and memory). That is, other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “determining correction data that describes a variance” in the context of this claim encompasses the user mentally determining a difference between two sets of location data so as to determine a correction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “receiving … a first wireless message”, “causing a rich sensor set … to record sensor data”, and “transmitting … a second wireless message”. Here the steps of receiving, transmitting, and recording sensor data are considered to be insignificant extra solution activity in the form of data gather and output (See MPEP 2106.05(g)). Additionally the computing device, “a processor”, in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the extra steps in the claims directed to “ receiving … record sensor data … transmitting” are considered to be mere extra solution activity. Claim 20 is not patent eligible. 

Regarding claim 12, the preamble recites a “computer program product comprising computer code". In light of the instant specification, the program appears to comprise software elements. None of the comprising elements of the claimed system appear to be physical components. Therefore the “program” of claim 12 is computer software per se and is not a “process, machine, manufacture, or composition of matter" as defined in 35 U.S.C. 101.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US-20190035271) in view of Altintas (US-20190191265). 

Regarding claim 1, Jain teaches 
a method for providing a location data correction service (Abstract, "The edge device may then determine an updated position for the legacy car based on the set of position data for the set of observed cars, the set of visual data, and the set of sensor data and provide the updated position of the legacy car.")
the method executed by an operation center that includes a set of sensor rich vehicles and comprising (Paragraph [0014], "These sensor-rich cars share the road with legacy cars that may not have the inbuilt sensors, cameras, and/or other sophisticated technologies."
	receiving, by the operations center a first wireless message that includes legacy location data that describes a geographic location of a legacy vehicle (Paragraph [0018], "For example, the technical solution may receive, by a physical processor of an edge computing device, position data for a legacy car and information about a make and model of the legacy car.")
wherein the set of sensor rich vehicles and the legacy vehicle are connected vehicles (Figure 1 shows the sensor rich cars being connected to legacy cars)
causing, by a processor, a rich sensor set included in the operation center to record sensor data describing geographic locations of objects in a roadway environment that includes the set of sensor rich vehicles and the legacy vehicles (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.") (Paragraph [0026], “In some examples, the sensor-rich car (e.g., car 101N) may comprise a physical processor that implements machine-readable instructions stored in a non-transitory machine-readable storage medium to analyze data from sensors, cameras, LIDAR, and/or other object detection technology in the sensor-rich car (e.g., car 101N).”)
wherein the objects whose geographic locations are described include the set of sensor rich vehicles and the legacy vehicle (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.")
and wherein the sensor data is more accurate than the legacy location data for describing the geographic location of the legacy vehicle (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car)
determining correction data that describes a variance between the geographic location of the legacy vehicle as described by the sensor data of the legacy location data (Figure 3 shows the process of the present system including 520, "Determine an updated position of the legacy car based on the position data, sensor data, and visual data")
and transmitting, as fulfillment of the location data correction service by the operation center, a second wireless message to the legacy vehicle (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car")
wherein the second wireless message includes the correction data so that the legacy vehicle receives a benefit including correcting the legacy location data the minimize the variance (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car") (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car). 
However Jain does not explicitly teach that these steps are performed via a serverless ad-hoc vehicular network. 
Altintas teaches a system for forming micro-vehicular clouds at geographic locations via particular connected vehicles including a serverless ad-hoc vehicular network (The specification of the instant application states “In some embodiments, the serverless ad-hock vehicular network is a vehicular micro cloud.” in paragraph [0027]) (Abstract, "The disclosure includes embodiments for controlling whether a particular connected vehicle forms a micro-vehicular cloud at a geographic location"). 
Jain and Altintas are analogous art as they are both generally related to communication methods and systems for interconnected vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the operation center node of Jain with the ad-hoc vehicular network/vehicular micro cloud of Altintas in order to make better use of available computing resources in a geographic area and reduce the cost of the system by eliminating the need for an infrastructure component (Altintas, Paragraph [0002], “Connected vehicles form clusters of interconnected vehicles (e.g., via vehicle-to-everything, i.e., “V2X”) that are located at a similar geographic location. Such clusters are known as “micro-vehicular clouds.” The vehicles in the cluster make available their unused computing resources to the other members of the micro-vehicular cloud.”).

Regarding claim 2, the combination of Jain and Altintas teaches the system as discussed above in claim 1, however Jain does not explicitly teach wherein the set of sensor rich vehicles includes one ego vehicle.
Altintas further teaches wherein the set of sensor rich vehicles includes one ego vehicle (Paragraph [0020], "wirelessly transmit the rules data to a particular connected vehicle, where the rules data is operable to control whether the particular connected vehicle forms a micro-vehicular cloud at the geographic location")
Jain and Altintas are analogous art as they are both generally related to communication methods and systems for interconnected vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the operation center node of Jain with the ad-hoc vehicular network/vehicular micro cloud and ego vehicle of Altintas in order to make better use of available computing resources in a geographic area and reduce the cost of the system by eliminating the need for an infrastructure component (Altintas, Paragraph [0002], “Connected vehicles form clusters of interconnected vehicles (e.g., via vehicle-to-everything, i.e., “V2X”) that are located at a similar geographic location. Such clusters are known as “micro-vehicular clouds.” The vehicles in the cluster make available their unused computing resources to the other members of the micro-vehicular cloud.”).

Regarding claim 3, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Jain further teaches wherein the set of sensor rich vehicles includes a plurality of vehicles (Figure 1, items 101A-N). 

Regarding claim 4, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Jain further teaches wherein the plurality of vehicles executes the method via collaborative computing so that different vehicles are responsible for executing different portions of the method (Paragraph [0025], "System 10 may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road. For example, system 10 may utilize the processing capabilities of sensor-rich cars", here the system is using the processing capabilities of different vehicles in order to accomplish different portions of the method).

Regarding claim 5, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the operation center controls when vehicles join and leave the serverless ad-hoc vehicular network (Paragraph [0104], "In some embodiments, a member of the micro-vehicular cloud 194 includes any endpoint (e.g., the first vehicle 123, the second vehicle 124, the non-vehicle node 103, etc.) which has completed a process to join the micro-vehicular cloud 194 (e.g., a handshake process with the coordinator of the micro-vehicular cloud 194).") (Paragraph [0014], "In some embodiments, the planner system is operable to instruct the cloud client regarding which vehicle at a geographic location is in a better position to be the coordinator for a micro-vehicular cloud and which vehicles are members of the micro-vehicular cloud. A coordinator of a micro-vehicular cloud is the vehicle which (1) forms the micro-vehicular cloud or (2) manages how the computing resources of the micro-vehicular cloud are utilized by the members of the micro-vehicular cloud.", here the system is controlling which vehicles are members of the micro-vehicular cloud and those vehicles have to complete a process with the coordinator in order to join).

Regarding claim 6, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the operation center manages how the set of sensor rich vehicles contribute computing power to the serverless ad-hoc vehicular network for a purpose of executing the method and fulfilling the location data correction service (Paragraph [0014], "A coordinator of a micro-vehicular cloud is the vehicle which (1) forms the micro-vehicular cloud or (2) manages how the computing resources of the micro-vehicular cloud are utilized by the members of the micro-vehicular cloud.") (Paragraph [0016], "In another example, a member vehicle would like to use the processing power of the micro-vehicular cloud to complete a computing task, and the member vehicle transmits a request to process digital data to the coordinator. The coordinator then determines whether the micro-vehicular cloud has adequate unused processing power to accommodate the request, and if so, the coordinator takes steps to accommodate the request."). 

Regarding claim 7, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the operation center control which vehicles are eligible to join the serverless ad-hoc vehicular network based on their unused computing resources which they can make available to other members of the serverless ad-hoc vehicular network (Paragraph [0167], "In some embodiments, the selection policy includes a “Highest Resource First” policy … expected unused computing resources in the next time frame is highest. As applied to FIG. 6, the candidate geographic location C.sub.2 is selected as an alternative candidate geographic location, or as a candidate geographic location where a micro-vehicular cloud should be formed.", here the system is selecting a group of vehicles to form/join the micro vehicular cloud based on the highest amount of unused resources available for the area/group).

Regarding claim 8, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the operation center is a single member of the serverless ad-hoc vehicular network that includes a most computing power relative to the other members of the serverless ad-hoc vehicular network (Paragraph [0014], "In some embodiments, the planner system is operable to instruct the cloud client regarding which vehicle at a geographic location is in a better position to be the coordinator for a micro-vehicular cloud and which vehicles are members of the micro-vehicular cloud.") (Paragraph [0167], "In some embodiments, the selection policy includes a “Highest Resource First” policy", here the system is capable of instructing the cloud regarding which vehicle in a particular group is the best one to be the coordinator).

Regarding claim 9, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein a determination of which vehicle included in the set of sensor rich vehicles is the operation center is made as members of the serverless ad-hoc vehicular network are driving in the roadway environment (Paragraph [0021], "The system where the particular connected vehicle includes an onboard unit having a cloud client that analyzes the rules data to determine whether to form the micro-vehicular cloud at the geographic location based on the current time.", here the system is analyzing data in order to determine whether to form the cloud at the current time which includes while vehicles are on the roadway. 

Regarding claim 10, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the location data correction service is provided by the operation center which does not include an infrastructure device, a base station, a roadside device, an edge server, an edge node, or a cloud server (Paragraph [0110], "In some embodiments, the V2X network 106 is a non-infrastructure network. A non-infrastructure network is any conventional wireless network that does not include infrastructure such as cellular towers, servers or server farms. For example, the V2X network 106 specifically does not include a mobile data network including third-generation (3G), fourth-generation (4G), fifth-generation (5G), long-term evolution (LTE), Voice-over-LTE (VoLTE) or any other mobile data network that relies on infrastructure such as cellular towers, hardware servers or server farms."). 

Regarding claim 11, the combination of Jain and Altintas teaches the system as discussed above in claim 1, Altinatas further teaches wherein the operation center only includes members of the serverless ad-hoc vehicular network that are connected vehicles (Paragraph [0109], "In some embodiments, the micro-vehicular cloud 194 is “stationary” because the geographic location of the micro-vehicular cloud 194 is static; different vehicles constantly enter and exit the micro-vehicular cloud 194 over time.", here the vehicular cloud only includes connected members in a geographic area). 

Regarding claim 12, Jain teaches 
a computer program product included in at least one onboard vehicle computer of an operation center that includes a set of sensor rich vehicles the computer program product comprising computer code that is operable, when executed by the onboard vehicle computer, to cause the onboard vehicle computer to provide a location data correction service by executing steps including (Paragraph [0064], "In FIG. 2B, the executable program instructions in machine-readable storage medium 420 are depicted as legacy car instructions 430, sensor-rich car instructions 440, position determination instructions 450, position providing instructions 460, and/or other instructions.") (Paragraph [0014], "These sensor-rich cars share the road with legacy cars that may not have the inbuilt sensors, cameras, and/or other sophisticated technologies.")
receiving, by the operations center a first wireless message that includes legacy location data that describes a geographic location of a legacy vehicle (Paragraph [0018], "For example, the technical solution may receive, by a physical processor of an edge computing device, position data for a legacy car and information about a make and model of the legacy car.")
wherein the set of sensor rich vehicles and the legacy vehicle are connected vehicles (Figure 1 shows the sensor rich cars being connected to legacy cars)
causing, by the onboard vehicle computer, a rich sensor set included in the operation center to record sensor data describing geographic locations of objets in a roadway environment that includes the set of sensor rich vehicles and the legacy vehicles (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.") (Paragraph [0026], “In some examples, the sensor-rich car (e.g., car 101N) may comprise a physical processor that implements machine-readable instructions stored in a non-transitory machine-readable storage medium to analyze data from sensors, cameras, LIDAR, and/or other object detection technology in the sensor-rich car (e.g., car 101N).”)
wherein the objects whose geographic locations are described include the set of sensor rich vehicles and the legacy vehicle (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.")
and wherein the sensor data is more accurate than the legacy location data for describing the geographic location of the legacy vehicle (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car)
determining correction data that describes a variance between the geographic location of the legacy vehicle as described by the sensor data of the legacy location data (Figure 3 shows the process of the present system including 520, "Determine an updated position of the legacy car based on the position data, sensor data, and visual data")
and transmitting, as fulfillment of the location data correction service by the operation center, a second wireless message to the legacy vehicle (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car")
wherein the second wireless message includes the correction data so that the legacy vehicle receives a benefit including correcting the legacy location data the minimize the variance (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car") (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car). 
However Jain does not explicitly teach that these steps are performed via a serverless ad-hoc vehicular network. 
Altintas teaches a system for forming micro-vehicular clouds at geographic locations via particular connected vehicles including a serverless ad-hoc vehicular network (The specification of the instant application states “In some embodiments, the serverless ad-hock vehicular network is a vehicular micro cloud.” in paragraph [0027]) (Abstract, "The disclosure includes embodiments for controlling whether a particular connected vehicle forms a micro-vehicular cloud at a geographic location"). 
Jain and Altintas are analogous art as they are both generally related to communication methods and systems for interconnected vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the operation center node of Jain with the ad-hoc vehicular network/vehicular micro cloud of Altintas in order to make better use of available computing resources in a geographic area and reduce the cost of the system by eliminating the need for an infrastructure component (Altintas, Paragraph [0002], “Connected vehicles form clusters of interconnected vehicles (e.g., via vehicle-to-everything, i.e., “V2X”) that are located at a similar geographic location. Such clusters are known as “micro-vehicular clouds.” The vehicles in the cluster make available their unused computing resources to the other members of the micro-vehicular cloud.”).

Regarding claim 13, claim 13 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding claim 14, claim 14 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

Regarding claim 15, claim 15is similar in scope to claim 4 and therefore is rejected under similar rationale. 

Regarding claim 16, claim 16 is similar in scope to claim 5 and therefore is rejected under similar rationale. 

Regarding claim 17, claim 17 is similar in scope to claim 6 and therefore is rejected under similar rationale. 

Regarding claim 18, claim 18 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Regarding claim 19, claim 19 is similar in scope to claim 8 and therefore is rejected under similar rationale. 

Regarding claim 20, Jain teaches
a system included in an operation center that includes a set of sensor rich vehicles, the system operable to provide a location data correction service and comprising (Abstract, "The edge device may then determine an updated position for the legacy car based on the set of position data for the set of observed cars, the set of visual data, and the set of sensor data and provide the updated position of the legacy car.") (Paragraph [0014], "These sensor-rich cars share the road with legacy cars that may not have the inbuilt sensors, cameras, and/or other sophisticated technologies.")
a processor, a non-transitory memory communicatively coupled to the processor (Paragraph [0026], "In some examples, the sensor-rich car (e.g., car 101N) may comprise a physical processor that implements machine-readable instructions stored in a non-transitory machine-readable storage medium to analyze data from sensors, cameras, LIDAR, and/or other object detection technology in the sensor-rich car")
wherein the non-transitory memory stores executable code that is operable, when executed by the processor to cause the processor to (Paragraph [0064], "In FIG. 2B, the executable program instructions in machine-readable storage medium 420 are depicted as legacy car instructions 430, sensor-rich car instructions 440, position determination instructions 450, position providing instructions 460, and/or other instructions.")
receive, by the operations center a first wireless message that includes legacy location data that describes a geographic location of a legacy vehicle (Paragraph [0018], "For example, the technical solution may receive, by a physical processor of an edge computing device, position data for a legacy car and information about a make and model of the legacy car.")
wherein the set of sensor rich vehicles and the legacy vehicle are connected vehicles (Figure 1 shows the sensor rich cars being connected to legacy cars)
cause, by the processor, a rich sensor set included in the operation center to record sensor data describing geographic locations of objets in a roadway environment that includes the set of sensor rich vehicles and the legacy vehicles (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.") (Paragraph [0026], “In some examples, the sensor-rich car (e.g., car 101N) may comprise a physical processor that implements machine-readable instructions stored in a non-transitory machine-readable storage medium to analyze data from sensors, cameras, LIDAR, and/or other object detection technology in the sensor-rich car (e.g., car 101N).”)
wherein the objects whose geographic locations are described include the set of sensor rich vehicles and the legacy vehicle (Paragraph [0018], "The first edge device may also receive, from a sensor-rich car, a set of sensor data about a set of observed cars in the vicinity of the sensor-rich car, a set of position data for the set of observed cars, and a set of visual data of the set of observed cars, wherein the set of observed cars includes the legacy car and the sensor-rich car.")
and wherein the sensor data is more accurate than the legacy location data for describing the geographic location of the legacy vehicle (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car)
determine correction data that describes a variance between the geographic location of the legacy vehicle as described by the sensor data of the legacy location data (Figure 3 shows the process of the present system including 520, "Determine an updated position of the legacy car based on the position data, sensor data, and visual data")
and transmit, as fulfillment of the location data correction service by the operation center, a second wireless message to the legacy vehicle (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car")
wherein the second wireless message includes the correction data so that the legacy vehicle receives a benefit including correcting the legacy location data the minimize the variance (Figure 3 shows the process of the present system including 530, "Provide the updated position for the legacy car") (Paragraph [0016], "The inability of the legacy car to determine its own precise position") (Paragraph [0017], "The positioning technique may leverage self-reported positioning and data gathered by a sensor-rich car about other cars in its vicinity to determine more accurate and precise positions of cars on a road.", here the data of the sensor rich vehicle is more accurate than the positioning data of the legacy car). 
However Jain does not explicitly teach that these steps are performed via a serverless ad-hoc vehicular network. 
Altintas teaches a system for forming micro-vehicular clouds at geographic locations via particular connected vehicles including a serverless ad-hoc vehicular network (The specification of the instant application states “In some embodiments, the serverless ad-hock vehicular network is a vehicular micro cloud.” in paragraph [0027]) (Abstract, "The disclosure includes embodiments for controlling whether a particular connected vehicle forms a micro-vehicular cloud at a geographic location"). 
Jain and Altintas are analogous art as they are both generally related to communication methods and systems for interconnected vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the operation center node of Jain with the ad-hoc vehicular network/vehicular micro cloud of Altintas in order to make better use of available computing resources in a geographic area and reduce the cost of the system by eliminating the need for an infrastructure component (Altintas, Paragraph [0002], “Connected vehicles form clusters of interconnected vehicles (e.g., via vehicle-to-everything, i.e., “V2X”) that are located at a similar geographic location. Such clusters are known as “micro-vehicular clouds.” The vehicles in the cluster make available their unused computing resources to the other members of the micro-vehicular cloud.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altintas (US 20190132706) teaches identifying a geographic location for a vehicular micro cloud, Tseng (US 20190132819) teaches providing a service to a vehicle via a macro-vehicular cloud, Gade (US 20190014446) teaches a plurality of micro-vehicular clouds which each include a set of onboard vehicle computers that are operable to provide a set of computing resources to the macro-vehicular cloud via the non-infrastructure network, and Tseng (US 20180146323) teaches providing a storage service for mobile nodes in a roadway area. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662        


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662